DISSENTING OPINION.
GRAVES, J.
As some of our brothers have expressed a desire to adopt as their own views of this case the well-written opinion of our learned Commissioner BrowN, it devolves upon me to redraft my original dissent to conform to the present situation. Our commissioner has written well in this case. His opinion bespeaks research and thought, and abounds in figures of speech which reflect credit not only upon himself but upon.the court of which he is a part and parcel. The feeling evinced for the gentler sex is admirably woven in the text, and of this we do not complain. But I do not concur in this opinion. I do not believe that a divorce suit is the time for adminis*329tering upon a man’s estate. As stated in the opinion, alimony had its origin in provision for the wife during the separation of the two. Such provision was made suitable to their status in life. The court considered the status the couple occupied from a financial standpoint, and from other standpoints, and measured out to the wife the maintenance that would comport with that status. It may he that this early doctrine has been broadened to some extent, but it should not be broadened to the extent of administering upon the estate as if the man were dead. Such in effect is the doctrine announced in the opinion. Under that rule the woman can divide one man’s estate, remarry and divide another’s. The size of her private fortune is only limited by her ability to marry and . dissolve the marriage. Even in the death of the husband our statute contemplates the lessening of the widow’s rights upon her remarriage. The law as.it is now written gives her a homestead for life, but it likewise takes from her this provision for her maintenance upon her remarriage. The policy of our State is therefore to lessen the rights of the widow upon remarriage and this policy is right. "When she drops the deceased spouse’s memory the dollars earned by the sweat of his brow should be dropped with it. We need not philosophize on this, however, because the public policy of the State is indicated by our statutory provisions.
Under the opinion the doctrine of partitioning a live man’s estate is an overshadowing one, but there is another question that deserves notice. I think that under our statute it is discretionary with the trial court whether the alimony be allowed in gross or in installments, and I think further that this discretion should not be disturbed by this court, unless the record discloses an abuse of the discretion. This; discretion is given the trial court, so that he may give effect to the circumstances surrounding each particular case. *330In the case at bar we cannot as a conrt sanction much, of the conduct of the defendant, but on the other hand there is some conduct of the wife that our commissioner excuses which I cannot excuse. I refer to the letter found in the dresser drawer, and set out in full in the opinion. My credulity has not reached such a pitch as induces me to believe the story of. the wife that this letter was written to arouse the jealousy of the husband. Husbanded in cheap novels may be such ideas, but for a refined, educated and sensible woman to do an act of that hind does not strike me as it does the commissioner. I do not believe this story, as evidently the trial judge did not believe it, and this no doubt influenced his discretion in determining the character of the alimony to be allowed. Credulity is again strained when it is said that we cannot conclude whether “My Dear Pal ” is of the masculine or feminine gender. The very face of the letter shows that it was addressed to a man. The circumstances of this letter alone justify the discretion exercised by the trial judge. Under the evidence before us we cannot say that the trial court abused the discretion granted by our statute, when he determined that alimony should be paid by installments, rather than in gross. If the yearly allowance is too small, which we do not concede, that does not convict the trial court- of error in exercising his discretion as to the kind of alimony, but only goes to the amount.
But if the annual allowance made by the trial court is to be commuted from annual installments to an allowance in gross, then such allowance in gross should be reasonable, and -there are many things which enter into that consideration. This wife never brought a dollar to the estate of the husband. To say that this woman can’t live upon and maintain a respectable status in life upon what a member of this court receives for himself and his whole family is going to some length. If she is to have an absolute estate, for *331Per own use, it should only he snch that the reasonable income therefrom would enable her to occupy a rea- • sonable, refined and dignified station in life. Much of this, however, is by the wayside. In so commuting the installments into a gross sum we must not overlook several potent facts.
First, the decree of this court, nor of any court in this kind of proceeding, cannot exempt Mr. Lemp from the legal duty and obligation to support and educate his child. The wife may marry again and he influenced to cast this burden upon the husband.. Mr. Lemp has no recourse, but must respond to the des-manda of the law, and pay for the support and education of this child, notwithstanding the' fact that the decree imposed that duty upon the wife. This is a matter which should have serious consideration in commuting an annual alimony into a gross sum. In fact, remarriage alone is a potent factor to be considered. Such is the very spirit of Missouri laws. No right is more sacredly gu'arded than the widow’s right to a homestead. It is a part of her allowance when the more solemn separation, occasioned by death, takes place. For a while it was guaranteed to her for life irrespective of what she might do as to future marriage. It is as much a part' of her support and maintenance as is alimony in a divorce proceeding. It comes from a separation marked by tears and a throbbing and aching heart. It is the shelter for helpless hands and grief-stricken heart. If support and maintenance should ever be considered to have a sacred abode with the widow through life, the support and maintenance furnished by the homestead should be so classified. But such is not now the public policy of this great State, and to its public policy we, as its servants, should bow. Now, if the widow remarry and thereby choose another for her stay and support, the law says she must give up the support and maintenance furnished by the homestead. And why not? We need *332not stop to answer. It is sufficient to ns that such is the public policy of the State. This matter should he seriously considered in commuting alimony in install-' ments to alimony in gross. Does divorce add more sanctity to the situation than death? If the public policy of the State cuts off the widow’s support when she remarries, should not such public policy enter into the law and be a matter of consideration in fixing alimony in gross? We think so. Other suggestions could be made but we desist. In my view of the law the judgment nisi should be affirmed, because there has been no violation of the discretion wisely lodged by the statute in the trial court. But if alimony is to be allowed in gross it should be in a reasonable sum, and not in the grossly excessive sum ($250,000) suggested by our commissioner.